Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, drawn to a recombinant immunoglobulin heavy chain which comprises at least one mutation in the Fc portion, in the reply filed on 07/06/2022 is acknowledged. Applicant further elects mutations selected from the group consisting of L234A, L235A, and N297A as well as the amino acid sequence of SEQ ID NO. 3 for the heavy chain. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 
Claims 9, 13, and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/06/2022. 
Claims 1-8, 10, and 11 are examined on the merits in the present Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
Claims 1-7, 10, and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (MPEP 2163).  
In The Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412) 19 F. 3d 1559, the court held that disclosure of a single member of a genus (rat insulin) did not provide adequate written support for the claimed genus (all mammalian insulins). In this same case, the court also noted:
“A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is. See Fiers, 984 F.2d at 1169-71, 25 USPQ2d at 1605-06 (discussing Amgen). It is only a definition of a useful result rather than a definition of what achieves that result. Many such genes may achieve that result. The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin [e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate."). Accordingly, naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.” 
The court has further stated that “Adequate written description requires a precise definition, such as by structure, formula, chemical name or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.” Id. at 1566, 43 USPQ2d at 1404 (quoting at 1171, 25 USPQ2d at 1606). Also see (CAFC 2002). Enzo-Biochem v. Gen-Probe Fiers, 984 F.2d 01-1230.

The specification teaches that the anti-IgE antibody omalizumab induces severe adverse reactions in subjects due to the formation of Omalizumab:hIgE immune complexes that can induce inflammation through the activation of Fc gamma receptors and/or the complement cascade. To overcome this, Applicant developed two mutant versions of Omalizumab in which residues in the Fc portion of the Ab were mutated (L234A/L235A or N297A anti-hIgE mAbs) (see Summary of Invention and Examples); however, as presently written, the claims fail to disclose sufficient structural details for the broad genus of recombinant immunoglobulins/antibodies that is correlated with the function of binding to a given antigen such as IgE. 
It is well-known in the art that, in order to bind antigen, an antibody or antigen-binding fragment must have six complementarity defining regions (CDRs) (Janeway, see selection, in particular section 3-6) (Janeway, Charles A. "Immunobiology: The Immune System in Health and Disease." 2001). Because CDRs from both VH and VL domains contribute to the antigen-binding site, it is the combination of the heavy and the light chain, and not either alone, that determines the final antigen specificity. As presently written, however, the claims do not disclose the amino acid sequences of six non-degenerate CDRs for the genus of recombinant immunoglobulins/antibodies. Indeed, the claimed antibodies encompass those having only three CDRs or a heavy chain domain only without further limitation on the remaining structure of the antibody. While Applicant has provided examples of anti-IgE antibodies including omalizumab, ligelizumab, quilizumab, XmAb7195, MEDI4212 which can comprise a mutant Fc region in the heavy chain (see Page 9, Ln. 7-15), such disclosure does not adequately represent the structural diversity of the claimed genus of recombinant antibodies that can be used to any antigen, let alone IgE.  
While the recombinant antibodies of the claimed invention are intended to bind antigen such as IgE, artisans would not be able to envision the complete structure of a recombinant antibodies, in terms of which of the twenty naturally occurring amino acids are present in the structure based on a given antigen alone. Indeed, recent court decisions including AbbVie Deutschland GmbH v. Janssen Biotech. Inc. 759 F.3d 1285 (Fed. Cir. 2014) and Amgen v. Sanofi, (Fed Cir, 2017-1480. 10/5/2017) have clearly indicated that identification of the antigen or epitope to which an antibody binds is insufficient to provide adequate written description for antibodies binding said antigen or epitope. Additionally, when claiming a broad genus of antibodies, the accompanying specification should include a description of diverse species across the scope of genus. As illustrated by the AbbVie decision, a description of even 300 representative species may not be sufficient to satisfy the written description requirement if all 300 representative species are structurally and functionally similar.
Further, it is stated that for the anti-IgE antibody Ligelizumab, the VH sequence contain six additional amino acids compared to Omalizumab; as such, the Fc mutations recited in the claims must be shifted six amino acids. For example, mutations L234A, L235A, and N297A for Omalizumab would be L240A, L241A, and N303A for Ligelizumab (see Page 10, Ln. 19-24). Thus, the positions of the Fc mutations recited in the claims may not be applicable to any full-length immunoglobulin/antibody, including other anti-IgE antibodies. Without further guidance provided in the specification, artisans would not be able to readily predict the positions of the Fc mutations for other immunoglobulins/antibodies encompassed by the scope of claims 1 and 7. 
Lastly, claim 4 recites that the immunoglobulin heavy chain has at least 90% sequence identity SEQ ID NO: 3 or 10.  As such the heavy chain of the claimed recombinant antibodies represent partially defined structures in which at least 10% of the amino acid sequences can vary. The amino acid mutations present in the claimed sequences can occur in the CDR domains and may be caused, for instance, by addition, deletion, substitution, or insertion. However, there is no guidance provided in the specification about which specific amino acids can vary in 3% of each heavy chain and light chain in the claimed antibody variants such that the ability of the claimed antibodies to bind to a specific antigen such as IgE is retained. The level of skill and knowledge in the art is such that one of ordinary skill would not be able to readily identify without further testing which recombinant antibodies comprising heavy chains with 90% sequence identity to SEQ ID NOs: 3 or 10 are capable of binding to a specific antigen such as IgE. 
Therefore, the claimed genus of recombinant antibodies lacks adequate written description because there does not appear to be any correlation between the structure of the claimed recombinant antibodies and the function of binding to any antigen, let alone IgE, except for recombinant antibodies comprising six fully-defined complementarity determining regions and/or both the heavy and light chain regions that bind to specific antigen such as IgE. Thus, one of ordinary skill in the art would reasonably conclude that the applicant was not in possession of the full breadth of the claimed genus of recombinant antibodies at the time the instant application was filed.

Enablement
Claims 1-7, 10, and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claims are broadly drawn to a recombinant immunoglobulin heavy chain comprising at least one mutation in the Fc region or a recombinant antibody defined only by the heavy chain.
The specification teaches that Applicant developed two mutant versions of Omalizumab in which residues in the Fc portion of the Ab were mutated (L234A/L235A or N297A anti-hIgE mAbs). The engineered Fc anti-IgE antibodies were found to be just as potent as Omalizumab and have similar half-lives in vivo but exhibited reduced binding to Fc gamma receptors and Clq and did not induce anaphylaxis in humanized mice (see Examples). 
As stated earlier, the prior art teaches that, in order to bind antigen, an antibody or antigen-binding fragment must have six complementarity defining regions (CDRs) (Janeway, see selection, in particular section 3-6), and CDRs from both VH and VL domains contribute to the antigen-binding site. As presently written, the claims encompass recombinant antibodies having at least a single domain (i.e. heavy chain) which have at most three CDRs; however, three CDRs of single domain of  a conventional antibody is not reasonably expected to be capable of binding to a specific antigen, let alone IgE. Further, there is no evidence provided in the working examples that only three CDRs or a single heavy chain can specifically bind to a given antigen such as IgE; and if the claimed recombinant heavy chain or recombinant antibodies comprising a heavy chain only are not capable of binding to antigen, then there is no practical use for said antibodies. 
Further, the recombinant heavy chain recited in claim 4 represents a partially defined structure in which undefined amino acid mutations are present in at least 10% the structure. Such variation can occur as the result of an amino acid addition, substitution, insertion, or deletion in the CDR domains of the recombinant antibody. Further, substitutions present can encompass both conservative and nonconservative amino acid substitutions, yet there is no guidance provided in the specification about which amino acids can vary in 10% of the heavy of the claimed recombinant antibodies such that the ability of the antibodies to bind to IgE is retained. Each amino acid substitution can potentially affect the structure as well as chemical and physical properties (e.g. hydrophobicity, hydrophilicity, folding, binding affinity, etc.) of a given polypeptide. For example, cysteine or methionine residues can form disulfide bonds that can induce folding into the tertiary structure of a protein (Stryer, see entire selection) (Stryer, Biochemistry 4th, WH Freeman, New York. 1995). Further, it is well-known that amino acid substitutions in the antibody at the antibody-antigen interface can eliminate binding activity (Colman, see entire document particularly Page 33, Col. 2) (Colman, Research in Immunology 145.1 (1994): 33-36). It is unclear how undefined amino acid mutations in the heavy chain CDRs of the claimed recombinant antibodies would impact the ability of the antibodies to bind to a given antigen such as IgE. 
 	Therefore, while the specification is enabling for making and using an Fc-engineered antibody comprising all six complementarity determining regions and/or heavy and light chain pair defined by non-degenerate SEQ ID NO, the specification is not enabling for making or using a recombinant antibody having only a single domain (i.e. heavy chain) with the functional property of binding to a given antigen such as IgE.  It would require undue trial and error experimentation to practice the claimed invention given the insufficient guidance provided by the Applicant, whereby one of ordinary skill in the art would not be able to find a practical use for conventional antibodies having only three CDRs or a single domain only. Further, undefined amino acid mutations in the heavy CDRs of the claimed antibodies can negatively impact the ability of the antibodies to bind to a given antigen such as IgE. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 7, and 11 are rejected under 35 U.S.C. 102 (a)(1) and (a)(2) as being anticipated by Ashkenazi et al. (US8410250B2), hereinafter Ashkenazi. 
Ashkenazi discloses anti-FGFR3 antibodies and pharmaceutical compositions comprising the antibodies and a pharmaceutically acceptable carrier (see entire document, in particular, Abstract, Summary of the Invention, and Column 16, Ln. 38-41). The anti-FGFR3 monoclonal antibodies can be made using the hybridoma method or by recombinant DNA (Column 50, Ln. 26-29). In some embodiments, the antibodies are of the IgG class (e.g., IgG1 or IgG4) and comprise the mutations L234A/L235A or D265A/N297A (Column 15, Ln. 48-54). 
Thus, Ashkenazi meets the limitations of instant claims 1, 2, 7, and 11. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Belliveau (Belliveau, Paul P. “Omalizumab: a monoclonal anti-IgE antibody.” MedGenMed : Medscape general medicine vol. 7,1 27. 27 Jan. 2005) in view of Wang et al (Wang, Xinhua et al. “IgG Fc engineering to modulate antibody effector functions.” Protein & cell vol. 9,1 (2018): 63-73. doi:10.1007/s13238-017-0473-8), hereinafter Wang.
Belliveau teaches Omalizumab, a recombinant human IgG1 monoclonal antibody targeting the high affinity receptor binding site on human IgE (see entire document, in particular, Abstract and Omalizumab Description sections). Omalizumab comprises a heavy chain having the amino acid sequence of SEQ ID NO: 3 and light chain having the amino acid sequence of SEQ ID NO: 6 as recited in the instant claims and evidenced by the instant specification (see Page 2, Ln. 16-19 and DrugBank Online ID: DB00043). Belliveau further teaches the clinical efficacy of Omalizumab treatment on allergic diseases. For example, intravenous administration of omalizumab to patients with stable mild asthma for 8-10 weeks reduced the early-phase asthmatic response following aeroallergen challenge (see “Early Clinical Trials” under Clinical Trials section). Thus, omalizumab was necessarily given to patients as a composition comprising a carrier suitable for administration to the patients. 
Belliveau does not teach a mutant version of Omalizumab comprising the Fc mutations L234A, L235A, or N297A. 
However, Wang teaches that for cases where mAbs are intended to engage cell surface receptors and prevent receptor-ligand interactions (i.e., antagonists), it is desirable to reduce or eliminate effector function to prevent, for example, target cell death or unwanted cytokine secretion. Antibody interactions with FcγRs and C1q are dependent on the hinge and proximal CH2 amino acid sequence as well as glycosylation at the conserved amino acid N297 (EU numbering) in the CH2 region. The L234A/ L235A or N297A (aglycosylation) in human IgG1 antibodies have been shown to reduce FcγR and C1q binding and thus ADCC and CDC effector functions (see entire document, in particular, Abstract, Introduction, “Fc Engineering for Reduced Effector Function” section, and Table 1). 
It would have been obvious to one of ordinary skill in the art to modify the anti-IgE antibody Omalizumab disclosed by Belliveau such that it comprises the Fc mutations L234A, L235A, and/or N297A. One of ordinary skill in the art would have been motivated to do so since the L234A, L235A or N297A (algycosylation) mutations in human IgG1 antibodies have been shown to reduce FcγR and C1q binding and thus undesired ADCC and CDC effector functions. Therefore, one of ordinary skill in the art would expect that the anti-IgE antibody Omalizumab with L234A, L235A, and/or N297A mutations could be used to more safely treat an IgE-mediated disorder in a subject. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 7, and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-40 of copending Application No. 17783894 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending claims anticipate or are obvious variants over the instant claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The co-pending application recites anti-CD16 antibody, wherein the antibody is chimeric, humanized, or a full-length antibody that has been modified by introducing a N297A mutation in the human IgG1 heavy chain (co-pending claims 21 and 26). Further recited is a pharmaceutical composition comprising the anti-CD16 antibody and a pharmaceutically acceptable carrier (co-pending claim 28). It would have been obvious for artisans to combine specific limitations recited in the issued claims to arrive at the different embodiments the claimed recombinant antibodies when limitations are useful for the same purpose. In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
Thus, the co-pending claims meet the limitations of instant claims 1, 2, 7, and 11. 


Conclusion
No claims are allowable. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIA TAYLOR whose telephone number is (571)272-6336. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIA E TAYLOR/Examiner, Art Unit 1644                                                                                                                                                                                                        
/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644